April 12, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 SERGEANT MARY HAVER AND DEPUTY CONSTABLE KEVIN VAILES,
          IN THEIR INDIVIDUAL CAPACITIES, Appellants

NO. 14-15-00185-CV                           V.

       BARBARA COATS, INDIVIDUALLY AND AS PERSONAL
 REPRESENTATIVE OF THE ESTATE OF JAMAIL AMRON AND AS HEIR
  TO THE ESTATE OF JAMAIL AMRON, DECEASED, AND ALI AMRON,
  INDIVIDUALLY AND AS HEIR TO THE ESTATE OF JAMAIL AMRON,
                      DECEASED, Appellees
                ________________________________

       This cause, an appeal from the order denying appellants’ no-evidence
motion for summary judgment, signed February 27, 2015, was heard on the
transcript of the record. We have inspected the record and find no error in the
order. We order the trial court’s order denying appellants’ no-evidence motion for
summary judgment AFFIRMED and remand the case to the trial court for further
proceedings.

       We order appellants, Sergeant Mary Haver and Deputy Kevin Vailes, in
their Individual Capacities, jointly and severally, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.